Title: From Thomas Jefferson to John Clarke, 28 June 1793
From: Jefferson, Thomas
To: Clarke, John



Sir
Philadelphia June 28. 1793.

Mr. Taylor wrote you a letter on the 10th. inst. (which you probably received a day or two after your’s of the 15th. and) which would inform you of what was necessary to be done by you to prosecute the claim to your discovery under the new law. I can add nothing more on the subject, but that as far as the choice of arbitrators shall be left to me, I shall endeavor to select from the Philosophical society, members of integrity and other proper qualifications for the enquiry. I am with esteem Sir Your very humble servt

Th: Jefferson

